     Case 5:19-cv-00569-JSM-PRL Document 1 Filed 11/06/19 Page 1 of 5 PageID 1



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 OCALA DIVISION

LUZ RIVERA,

         Plaintiff,

v.                                               CASE NO.:

HANUMANT FOUR, LLC, a Florida
Limited Liability Company,

         Defendant.             _________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiff, LUZ RIVERA, by and through the undersigned attorney, sues the

Defendant, HANUMANT FOUR, LLC, a Florida Limited Liability Company, and

alleges:

         1.     Plaintiff was an employee of Defendant and brings this action for unpaid

overtime compensation, liquidated damages, and all other applicable relief pursuant

to the Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                   General Allegations

         2.     Plaintiff was an employee who worked for Defendant within the last

three years in Marion County, Florida.

         3.     Plaintiff worked for Defendant from around August 2017 to May 2019 as

an hourly paid employee.

         4.     Plaintiff’s hourly rate started at $8.50 per hour and periodically

increased to $10.00 per hour.

         5.     Plaintiff’s role largely entailed cooking and cleaning at Defendant’s gas


                                             1
  Case 5:19-cv-00569-JSM-PRL Document 1 Filed 11/06/19 Page 2 of 5 PageID 2



station.

        6.     At all times material to this cause of action, Defendant was an enterprise

subject to the FLSA.

        7.     At all times material to this cause of action, Plaintiff was a non-exempt

employee and therefore entitled to overtime wages for any and all overtime hours

worked.

        8.     Defendant, HANUMANT FOUR, LLC, is a Florida Limited Liability Company that

operates and conducts business in Marion County, Florida and is therefore, within the jurisdiction of

this Court.

        9.     Defendant, HANUMANT FOUR, LLC, operates as a BP gas station located at

11035 FL-40, Ocala, FL 33482.

        10.    This action is brought under the FLSA to recover from Defendant Plaintiff’s unpaid

overtime compensation, liquidated damages, and reasonable attorneys’ fees and costs.

        11.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §1331 and

the FLSA.

        12.    During Plaintiff’s employment with Defendant, Defendant, HANUMANT FOUR,

LLC, earned more than $500,000.00 per year in gross sales.

        13.    Defendant, HANUMANT FOUR, LLC, employed approximately sixty (60)

employees and paid these employees plus earned a profit from their business.

        14.    During Plaintiff’s employment, Defendant, HANUMANT FOUR, LLC, employed

at least two employees who were engaged in interstate commerce and/or handled goods, materials

and supplies which travelled in interstate commerce, including but not limited to cash registers,

food, cleaning supplies, and other tools/materials used to run the business.


                                                  2
  Case 5:19-cv-00569-JSM-PRL Document 1 Filed 11/06/19 Page 3 of 5 PageID 3



          15.   Therefore, at all material times relevant to this action, Defendant, HANUMANT

FOUR, LLC, was an enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and

203(s).

                                    Overtime Violations

          16.   At all times relevant to this action, Defendant failed to comply with the

FLSA because Plaintiff performed services for Defendant for which no provisions were

made by Defendant to properly pay Plaintiff for all overtime hours worked.

          17.   During her employment with Defendant, Plaintiff was not paid time and

one-half her regular rate of pay for all hours worked in excess of forty (40) per work

week during one or more work weeks.

          18.   During her employment with Defendant, Plaintiff routinely worked

overtime hours.

          19.   Defendant paid a portion of Plaintiff’s wages via payroll check and paid

Plaintiff the remainder in cash, paid at her straight-time hourly rate. See e.g.,

Plaintiff’s time sheet for May 13, 2019 through May 19, 2019, with corresponding

paystub, attached as Exhibit “A.”

          20.   Plaintiff is entitled to the additional half-time premium for all hours

worked in excess of forty (40) per week.

          21.   Based upon the above policies, Defendant has violated the FLSA by

failing to pay complete overtime pay for each hour worked over forty (40) per week.

          22.   Upon information and belief, the records, to the extent any exist and are

accurate, concerning the number of hours worked and amounts paid to Plaintiff are in

the possession and custody of Defendant.

                                              3
 Case 5:19-cv-00569-JSM-PRL Document 1 Filed 11/06/19 Page 4 of 5 PageID 4



       23.    Plaintiff has hired the below law firm and is obligated to pay them a

reasonable fee if successful in this litigation.

       24.    All conditions precedent to this action have been performed or waived.


         COUNT I - RECOVERY OF OVERTIME COMPENSATION (FLSA)

       25.    Paragraphs one (1) through twenty-four (24) above are fully re-alleged

and incorporated herein.

       26.    Plaintiff is/was entitled to be paid time and one-half her regular rate of

pay for each hour worked in excess of forty (40) per work week.

       27.    During her employment with Defendant, Plaintiff was not paid for all

time worked as described above which resulted in Plaintiff not being paid proper

overtime compensation for all overtime hours worked in violation of the FLSA.

       28.    As a result of Defendant’s intentional, willful and unlawful acts in

refusing to pay Plaintiff overtime compensation for each hour worked in excess of

forty (40) per work week in one or more work weeks, Plaintiff has suffered damages

plus incurring reasonable attorneys’ fees and costs.

       29.    Defendant did not have a good faith basis for its failure to pay Plaintiff

overtime compensation for each hour worked in excess of forty (40) per work week.

       30.    As a result of Defendant’s willful violation of the FLSA, Plaintiff is

entitled to liquidated damages.

       31.    Plaintiff demands a trial by jury.

       WHEREFORE,         Plaintiff,   LUZ     RIVERA,   demands    judgment    against

Defendant for the payment of all overtime hours at one and one-half the regular


                                              4
 Case 5:19-cv-00569-JSM-PRL Document 1 Filed 11/06/19 Page 5 of 5 PageID 5



rate of pay for the hours worked by her for which Defendant did not properly

compensate her, liquidated damages, reasonable attorneys’ fees and costs incurred

in this action, and any and all further relief that this Court determines to be just

and appropriate.

      Dated this 6th day of November, 2019.

                                   /s/ JOLIE N. PAVLOS
                                   Jolie N. Pavlos, Esq.
                                   FBN 0125571
                                   Morgan & Morgan, P.A.
                                   20 N. Orange Avenue
                                   Suite 1600
                                   Orlando, FL 32801
                                   Telephone: (407) 245-3517
                                   Facsimile: (407) 204-2206
                                   Email: JPavlos@forthepeople.com
                                           XLezcanocaban@forthepeople.com
                                   Attorney for Plaintiff




                                         5
